Case 6:20-cv-01886-ACC-GJK Document 20 Filed 12/23/20 Page 1 of 2 PageID 109




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

MICHAEL ALLEY and TINA
ROBBINS,

                       Plaintiffs,

v.                                                          Case No: 6:20-cv-1886-Orl-22GJK

DREAMS COLONY 2017, LLC, TZVI
KOHN and HERBERT RIFKIN,

                       Defendants.


                                            ORDER

       This cause is before the Court on Motion for Joint Motion For Judicial Approval Of The

Parties’ Settlement Agreement And For Dismissal With Prejudice (Doc. 17) filed on December

18, 2020.

       The United States Magistrate Judge has submitted a report recommending that the Motion

be GRANTED.

       After an independent de novo review of the record in this matter, and noting that the parties

filed a Joint Notice of Non-Objection (Doc. 19), the Court agrees entirely with the findings of fact

and conclusions of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.      The Report and Recommendation filed December 19, 2020 (Doc. 18) is

ADOPTED and CONFIRMED and made a part of this Order.

       2.      The Joint Motion For Judicial Approval Of The Parties’ Settlement Agreement

And For Dismissal With Prejudice (Doc. 17) is hereby GRANTED.

       3.      The case is DISMISSED with prejudice.

       4.      The Clerk is directed to CLOSE the file.
Case 6:20-cv-01886-ACC-GJK Document 20 Filed 12/23/20 Page 2 of 2 PageID 110




       DONE and ORDERED in Orlando, Florida on December 23, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -2-
